DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 12/08/2021, with respect to objections have been fully considered and are persuasive.  The objections of the application has been withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-7 depends, Claim 8, for which Claims 9-15 depends, Claim 16, for which Claims 17-20 depends, and Claim 21, for which Claims 22-24 depends, teaches limitations: “wherein the conductive carbon is included in the conductive resin layer in an amount of 0.5 to 5.0 parts by weight based on 100 parts by weight of the conductive metal” or “ wherein the conductive resin layer has a composition having two peaks in Raman analysis thereof” or “, and the content of the conductive carbon in the conductive resin layer is 0.4 wt% to 5.0 wt%” or “the tin (Sn) is included in the conductive resin layer in an amount of 10 to 50 parts by weight based on 100 parts by weight of the conductive metal in the conductive resin layer” that is not taught in the prior art areas searched for this action and upon further search, examiner could not find prior art that would disclose the above limitations.
OH (US 2019/0272955), Otani (US 20150279566), KANG (US 9520234) are the closest prior art of record.
Regarding Claim 1. OH teaches, in Fig. 2, a multilayer ceramic electronic component, comprising: a ceramic body(110) including a dielectric layer (111) and an internal electrode (121,122); an electrode layer (130A,130B) connected to the internal electrode; and a conductive 
Otani discloses, in Fig. 2, a metal (32b) other than the conductive metal.
KANG discloses a metal (metal A) having a lower melting point than the conductive metal (metal B) ([0004-0005]).
The combination does not disclose the above allowable limitations.
Similar reasoning can be made for Claims 8, 16, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848